Citation Nr: 0617847	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from May 1976 to February 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

Service connection is also in effect for plantar fasciitis, 
right foot, previously characterized as fibromatosis, rated 
as 10 percent disabling; and bursitis of the right elbow, 
sinusitis with allergic rhinitis, urethral condyloma, and 
pseudofolliculitis barbae and tinea cruris with benign 
nodule, each rated as noncompensably disabling.  

The RO initially addressed another issue as part of the 
appeal in a SSOC, namely entitlement to an increased 
evaluation for hypertension currently evaluated as 10 percent 
disabling, having been raised from 0 percent.  Since this is 
not the maximum assignable, the issue would otherwise remain 
on appeal.  However, in his subsequent VA Form 9, his 
Substantive Appeal, dated in August 2004, the veteran 
specifically limited his current appeal to the two issues 
identified on the front page of this decision. 

During the course of the current appeal, the rating was also 
increased by the RO in the case of the veteran's back 
disability.  However, since that is not the maximum 
available, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Some private clinical reports have been introduced into the 
file since the veteran's separation from service in 1993.

His primary VA examinations were undertaken in August and 
December 2003.  However, these examinations did not 
comprehensively cover all of the issues herein concerned.

In his communication of August 2003, the veteran reported 
that the pain in his back had become much worse and is now 
constant; that he is precluded from lifting anything heavy 
and that he is required to spend much of his time laying on 
the floor with his legs elevated.  At his office, he asserts 
that he is called "low rider" because he has to keep his 
chair so low that he can keep his back as straight as 
possible.  With regard to his GERD, he indicates that he had 
been found to have an ulcer and that at times, when on a road 
trip, all he can do is simply "ball up".  In both cases, he 
indicates that he takes numerous medications.  

On VA examination in December 2003, it was noted that he had 
a history of dyspepsia but no confirmed ulcer had apparently 
been identified.  However, it was noted that of record was a 
report with a statement signed by an officer reflecting a 
diagnosis of peptic ulcer in 1978.  On several occasions, a 
diagnosis of helicobacter pylori had been confirmed as well.  
And other diagnoses included esophagitis, dyspepsia, stomach 
cramps, and epigastric pain.  He had been given Zantac.  The 
examiner felt that throughout, the appropriate diagnosis had 
been GERD.  Evaluative procedures confirmed GERD as well as 
multiple duodenal diverticula.

Since the VA examination, the veteran has introduced 
treatment reports for subsequent care showing, among other 
things, ongoing stomach pain in the epigastric area.

VA clinical records for care prior to and subsequent to the 
2003 VA examinations are also in the file, apparently having 
been submitted directly to the Board by the veteran without 
having been seen by the VARO.  Various summary findings and 
diagnoses have included diverticulosis, muscle spasm, low 
back pain, "peptic ulcer disease", multiple instances of 
back pain, and generalized gastrointestinal discomfort.  On 
numerous occasions, a notation was made of helicobacter 
pylori, but it is not shown that further testing was done in 
that regard.

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling;  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling;  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling;  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003). The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  [The veteran has specifically stated that he had 
continuous flare-ups of his back and stomach problems.]

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Although there are some evaluative assessments of record, 
these do not provide an adequate basis for analyzing all of 
the veteran's back problems based on the aforecited 
regulatory and judicial mandates.

The veteran's GERD may be rated by analogy as 10 percent 
disabling under 38 C.F.R. § 4.114, DC 7305.  Under that code, 
a 10 percent evaluation is granted for a mild ulcer with 
recurring symptoms once or twice a year.  A 20 percent 
evaluation is granted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is granted 
for moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. § 
4.114, DC 7305 (2005).

While numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post- 
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, 
ulcerative colitis, intestinal distomiasis, diverticulitis, 
resection of the small or large intestine, chronic liver 
disease, pancreatitis, and vagotomy, may result in symptoms 
similar to those presented in cases of GERD, the symptom set 
of these conditions may most closely match the symptom set of 
GERD with a hiatal hernia.  Certainly, in general, anatomical 
localization and functions affected closely associate GERD 
with similar signs of a hiatal hernia.  See variously 38 
C.F.R. § 4.114, Diagnostic Codes 7203-7354 (2005).  It can 
also be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7346, as comparable to hiatal hernia.  With symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, 60 percent is warranted.  With 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 30 percent is warranted.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, 10 
percent is warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.

During the course of the current appeal, numerous regulatory 
revisions have taken place to include expanding the 
obligation of VA to assist in obtaining evidence.  It is 
unclear whether all of the clinical evidence is now in the 
file, or that the veteran is entirely informed as to what is 
required for an increased rating for the back and GERD 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
any 
additiona
l 
clinical 
informati
on 
relating 
to either 
his back 
or 
stomach 
problems 
since 
service, 
he should 
submit 
them.  
This 
might 
include 
documenta
tion from 
his work 
relating 
to his 
alleged 
accommoda
tions 
thereat.  
The RO 
should 
assist as 
required.

Complete 
VA 
clinical 
records 
to date 
should be 
acquired 
and added 
to the 
claims 
file.

2.  The 
veteran 
should be 
examined 
by 
appropria
te 
physician
s to 
determine 
the 
current 
status of 
both his 
back and 
gastroint
estinal 
disabilit
ies.  All 
appropria
te tests 
should be 
undertake
n in 
coordinat
ion with 
the 
requireme
nts cited 
above to 
include 
X-rays 
and 
laborator
y 
studies.  
The 
orthopedi
c 
examiner 
should 
address 
all 
pertinent 
considera
tions 
including 
DeLuca.  
The 
gastroint
estinal 
examiner 
should 
determine 
whether 
the 
veteran 
does or 
does not 
have 
dysphagia
, anemia, 
weight 
loss, 
hiatal 
hernia, 
ulcer, 
diverticu
lae, 
helicobac
ter 
pylori, 
and GERD, 
and other 
associate
d 
symptoms 
including 
possible 
arm and 
shoulder 
pain, and 
the 
extent to 
which one 
can be 
separated 
from the 
other, if 
at all.  
The 
entire 
evidence 
should be 
made 
available 
to the 
examiners
.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory to 
the 
veteran, 
a SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



